Citation Nr: 0721772	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  06-00 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort 
Harrison, Montana


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs' health care system.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 







INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 determination of the Department 
of Veterans Affairs (VA) Medical Center (MC) in Fort 
Harrison, Montana, which denied the veteran's application for 
enrollment in the VA's health care system as a Priority Group 
8 veteran.

In April 2007, the veteran was afforded a hearing before 
Holly Moehlmann, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


FINDING OF FACT

The veteran's completed application for enrollment in the 
VA's health care system was received after January 17, 2003.  


CONCLUSION OF LAW

The veteran has not met the basic eligibility requirements 
for enrollment in the VA's health care system.  38 C.F.R. § 
17.36 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that he should be afforded basic 
eligibility for enrollment in the VA's health care system.  
He asserts that he is being unfairly treated based on the 
fact he did not timely file his application, that he was not 
notified of the January 2003 deadline, and that he should be 
found to be eligible based on his honorable service, which 
included service in Korea.  

The Board initially notes that during his hearing, held in 
April 2007 (subsequent to the November 2005 statement of the 
case), the veteran submitted evidence in support of his claim 
without a waiver of review by the agency of original 
jurisdiction.  Specifically, this evidence consists of three 
letters from the veteran, written to the President of the 
United States, and two senators.  Under the circumstances, a 
remand is not required.  All of this evidence is duplicative 
of the veteran's arguments, and of a letter to a third 
senator, that were of record at the time of the statement of 
the case.  In addition, one of these letters (to the 
President) was already of record at the time of the statement 
of the case.  Furthermore, this evidence is not material to 
the basis for the Board's decision, as the Board has 
determined that the veteran's claim must be denied as a 
matter of law.  Therefore, this evidence is not "pertinent" 
as defined at 38 C.F.R. § 20.1304(c) (2006), and a remand for 
RO consideration is not required.  

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition to receiving medical benefits.  38 
C.F.R. § 17.36(a).  The Secretary determines which categories 
of veterans are eligible to be enrolled, based upon 
enumerated priorities, with veterans who do not have any 
service-connected disabilities assigned the lowest priority, 
or Priority Group 8.  38 C.F.R. § 17.36(b).

Beginning on January 17, 2003, VA enrolled all priority 
categories of veterans except those veterans in Priority 
Group 8 who were not in an enrolled status on January 17, 
2003.  38 C.F.R. § 17.36(c); see also 68 Fed. Reg. 2670-673 
(Jan. 17, 2003) (regarding the Secretary's decision to 
restrict enrollment to veterans in Priority Group 8 not 
already enrolled as of January 17, 2003, in light of VA's 
limited resources).  A veteran may apply to be enrolled in 
the VA's health care system at any time; however, a veteran 
who wishes to be enrolled must apply by submitting a 
completed VA application for health benefits to a VA medical 
facility. 38 C.F.R. § 17.36(d).

The pertinent facts in this case do not appear to be in 
dispute.  The Medical Administration Service file shows that 
the veteran submitted to VA a completed Application for 
Health Benefits in October 2005.  

That same month, based upon his status as a nonservice-
connected veteran and the financial data provided, he was 
assigned to Priority Group 8 and his claim was denied on the 
basis that he was a nonservice-connected veteran whose 
completed application for enrollment in the VA health care 
system was received after January 17, 2003.  

As set forth above, it is undisputed that the veteran's 
completed application was received subsequent to January 17, 
2003, and as a Priority Group 8 veteran, he is ineligible for 
enrollment under the applicable regulation.  While the Board 
has considered the veteran's contentions as to alleged unfair 
treatment by VA, the evidence does not show that a completed 
application, as required by 38 C.F.R § 17.36(d), was timely 
filed prior to January 17, 2003.

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the VA's Secretary is 
required to make an annual decision as to enrollment in VA's 
healthcare system.  Under Public Law No. 107-135, the 
Department of Veterans Affairs Health Care Programs 
Enhancement Act of 2001, an additional priority category 8 
was established.  Subsequently, due to VA's limited 
resources, the Secretary made a decision to restrict 
enrollment to veterans in Priority Group 8 who had not 
already enrolled as of January 17, 2003.  This decision was 
published in the Federal Register at 68 Fed. Reg. 2670-73 
(Jan. 17, 2003), and represents notice to all.  The Board is 
bound by the statutes and regulations governing entitlement 
to VA benefits, the instructions of the Secretary, and the 
precedent opinions of the VA's chief legal officer.  38 
U.S.C.A. § 7104(c) (West 2002).  Under the facts of this 
case, the applicable criteria are dispositive.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  In light of the facts set 
forth above, the veteran's claim must be denied because of 
the lack of legal entitlement under the law.

The Board also points out that in October 2005, the veteran 
was given notice of the Veterans Claims Assistance Act of 
2000 (VCAA).  However, and in any event, the VCAA is not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also 38 C.F.R. § 3.159(d) (2005); VAOPGCPREC 5-04.


ORDER

Eligibility for enrollment in the VA's healthcare system is 
denied.


____________________________________________
HOLLY E. MOELHMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


